Citation Nr: 1713590	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  10-10 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a rating in excess of 50 percent since February 3, 2009, for posttraumatic stress disorder.

2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) since February 3, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1970 to March 1972. He died in  2014, with his perfected claim pending on appeal. The appellant was substituted as claimant. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. After affording the Veteran the benefit of the doubt, his PTSD signs and symptoms manifested as occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; however, these signs and symptoms did not result in total occupational and social impairment since February 3, 2009.

2. After affording the Veteran the benefit of the doubt, his service-connected disabilities prevented him from securing or following gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 70 percent for PTSD have been met since February 3, 2009. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.125, 4.130, Diagnostic Code (DC) 9411 (2016).
2. The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

Regarding claims for increased disability ratings, there need only be generic notice advising the claimant of the evidentiary and legal criteria for establishing his entitlement to a higher rating, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The RO issued a notice letter in March 2009 that met the VCAA notice requirements.

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent record. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA and private medical records. The appellant has not identified any outstanding records to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The August 2012 VA examiner performed an in-person psychiatric examination and provided clear explanations in support of her opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). This VA examination is adequate to decide the appellant's claims. 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Rating

In February 2009, the Veteran filed an application indicating that his service-connected psychiatric disability had increased in severity. The appellate period includes evidence within one year prior to the date of this application. See 38 C.F.R. § 3.400(o)(2) (2016).

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A.          § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

The Veteran's PTSD was evaluated under 38 C.F.R. § 4.130 as 50 percent disabling since November 2006 under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairments. See 38 C.F.R. § 4.130, DC 9411. 

The General Rating Formula for PTSD is as follows:

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

38 C.F.R. § 4.130 (2016).

The symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list; rather, they serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the DCs. See id. VA must consider all symptoms of a claimant's disorder that affect his or her occupational and social impairment. See id. at 443. If the evidence demonstrates that a claimant has symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned. Id. In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment. Id. VA must consider all of the claimant's symptoms and resulting functional impairment as shown by the evidence in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination. See id.

The Veteran's records include evaluations based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), which includes Global Assessment Functioning (GAF) scores. GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." DSM-IV; see Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

According to DSM-IV, a score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id. A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)." Id. The Court has found that certain scores may demonstrate a specific level of impairment. See Richard, 9 Vet. App. at 267; see also Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (observing that a GAF score of 50 indicates serious impairment).

Although a medical professional's classification of the level of psychiatric impairment reflected in the assigned GAF score is probative evidence of the degree of disability, such a score is not determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria. See VAOPGCPREC 10-95.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In assigning a higher disability rating, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In February 2008, the Veteran fell while at work, which rendered him unconscious for approximately half an hour, after which he was hospitalized. The Veteran did not return to work after the hospitalization, taking and extending his leave of absence until he formally retired in 2010. The appellant claims the Veteran was unable to return to work after his hospitalization because the Veteran's PTSD symptoms worsened.  

During a June 2008 mental health examination, the Veteran reported he tried to avoid activities and places that arouse recollection of the PTSD-related trauma, demonstrated marked diminished interested in participating in significant activities, felt detached or estranged from others, had difficulty falling asleep, was irritable and angry, had difficulty concentrating and had exaggerated startled responses. The examiner noted the Veteran's memory difficulties, alteration in sleep, poor concentration, anxiety, social anxiety, isolation, delusions, compulsion, mood swings, thoughts to harm others, alteration in appetite, panic attacks, flashbacks, and anger. He noted the Veteran's affect was flat and perplexed. He noted no evidence of formal thought disorder such as delusions or hallucinations, except when the Veteran had flashbacks. He gave the Veteran a GAF score of "less than 50." He opined that the Veteran's PTSD signs and symptoms rendered him "100% disabled and unemployable." 

In July 2009, the Veteran reported active nightmares and flashbacks. The examiner noted abnormal mood/affect with good concentration. The Veteran's previous GAF score of 40 was continued.

In April 2011, the Veteran reported sleep impairment with active nightmares and flashbacks, intrusive thoughts and fluctuating moods. The examiner noted the Veteran was "unable to sustain gainful employment as a result of his active psychiatric symptoms," and assigned a GAF score of 40.
 
In July 2011, the Veteran reported sleep impairment, with active nightmares and flashbacks "almost every night," with intrusive thoughts. He reported no problems at home. The examiner noted the Veteran had an abnormal mood/affect with good concentration. 

In October 2011, the Veteran reported active nightmares with flashbacks, but a generally stable mood. However, he also reported increased confusion, noting "he could not get home from the hospital." The examiner assessed a GAF score of 38. The examiner opined the Veteran was "unable to function in a normal competitive working environment, [...] unable to sustain gainful employment" and that he was "unemployable."  

In August 2012, the Veteran reported that he spent time at home, with daily activities limited to walking his dog and completing household chores. He denied participating in any social activities or interacting with friends. The Veteran's spouse reported the Veteran experienced forgetfulness, paranoia, dissociative episodes and flashbacks to Vietnam. She noted the episodes had increased by 2010, and related one episode in which the Veteran "took a gun, hid behind their truck shouting 'incoming'." After these episodes, the Veteran's treating VA psychiatrist prescribed Risperdal, which the spouse reported curbed his aggression/anger and paranoia. 

The examiner noted the Veteran had been participating in group psychotherapy sessions until September 2010 but he reported it "brought back too many memories" and stopped attending. The examiner noted the Veteran maintained an erratic sleep schedule, typically going to sleep when the sun came up, that was not restful due to daily nightmares about historical content. The Veteran's spouse assisted with administering the Veteran's medication before she left for work. This arrangement was similar to the sleep impairment previously reported by the Veteran, and both the Veteran and his spouse noted that when the Veteran was employed he worked nights and slept during the day. 

The Veteran reiterated his feelings of paranoia and asserted no desire to do anything. His spouse confirmed "he rarely leaves the home." She described that while he was employed he participated in various visits and activities with friends and participated in hobbies such as playing billiards. The Veteran underwent two neuropsychological assessments, in 2010 and March 2011. Both examinations provided a diagnosis of cognitive disorder. The March 2011 examiner noted "the Veteran's current cognitive decline is above and beyond the cognitive weaknesses expected with PTSD/mental health conditions alone and likely represents ongoing neurocognitive impairment[.]" 

The examiner noted the Veteran demonstrated depressed mood and suspiciousness, chronic sleep impairment, mild memory loss, flattened affect and disturbances in motivation and mood. The Veteran did not demonstrate panic attacks more than once a week, memory loss for names of close relatives, illogical intermittent speech or impaired judgement. The examiner opined that the Veteran's impairments "specifically related to PTSD [did] not appear to have significantly worsened, nor improved, since the date of his last examination." The examiner also opined the Veteran's employability was not impaired and that the PTSD resulted in "moderate" impairment "suggestive that the Veteran would be able to maintain some type of gainful employment if he was only experiencing interference from symptoms of posttraumatic stress disorder." 

The August 2012 examiner assigned a GAF score of 50 (moderate to serious symptoms). The examiner opined the Veteran displayed occupational and social impairment with reduced reliability and productivity, noting the Veteran's PTSD did not "appear to substantially contribute anything more to occupational difficulty than previously stated" and that the Veteran's cognitive disorder was "the major contributor to [the Veteran's] occupational impairment[.]"

The Veteran's VA psychiatrist submitted a PTSD Disability Benefits Questionnaire (DBQ) in March 2013 indicating the Veteran demonstrated total occupational and social impairment. The examiner opined the Veteran was "unable to be around people [and] crowds, [had] paranoid feelings, [and was] violent at work." He also noted the Veteran experienced "depression" and "confusion of time." The examiner opined the Veteran's PTSD "[was] the main cause of his impairment" and that "it aggravate[d] his other problems." 

The March 2013 examiner also noted the Veteran's symptoms, including depressed mood, anxiety, suspiciousness and panic attacks more than once a week. The Veteran had chronic sleep impairment, mild memory loss and impairment of short and long term memory. The Veteran's speech was, at times, intermittently illogical, obscure or irrelevant, and the Veteran demonstrated impaired abstract thinking. He had mood and motivation disturbances, difficulty establishing and maintaining effective work/social relationships and had difficulty adapting to stressful circumstances. He also demonstrated spatial disorientation. The examiner also noted the Veteran was in persistent danger of hurting himself or others if he did not take his medications, and demonstrated neglect of personal appearance and hygiene and intermittent inability to perform activities of daily living. 

The examiner opined the Veteran  was "unable to function in a normal competitive work environment" and that he was "unable to manage his financial affairs due to inability to concentrate, poor memory problems, problems with calculations, [and he] forgot how to write checks[.]"

After affording the Veteran the benefit of the doubt, his PTSD signs and symptoms manifested as occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood since February 3, 2009.

While there had been some slight fluctuation in the PTSD signs and symptoms, the  frequency, severity, and duration of these symptoms indicate that they did not abate such that the Veteran had a sustained remission. He was essentially isolated, angry, paranoid and depressed, as evidenced throughout the appellate period, and was unable to return to work since he was discharged from the hospital in 2008. 

The evidence shows that his symptoms had consistently impaired most areas of his occupational and social life since the hospital discharge. His GAF scores range during the appeals period had been between 38 and 50. Specifically, while several VA medical professionals, including the August 2012 VA examiner, assessed the Veteran's symptoms as moderate or of moderate difficulty in social, occupational, or school functioning, the private treatment records from the same time periods indicate that his serious symptoms caused major impairment in several areas, such as work, family relations, judgment, thinking, or mood. The April 2009, April 2011 and October 2011 private treatment summary reports show a pattern of impairment in most areas, including an inability to maintain social and work relationships, avoidance, isolation, abnormal mood and affect, sleeping disturbances, anxiety and paranoia. The Veteran's symptoms resulted in irregular sleeping patterns, marked difficulty in unemployability, and social isolation. 

The Board has considered the August 2012 VA examiner's conclusion that the Veteran was experiencing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he was generally functioning satisfactorily, with normal routine behavior, self-care and conversation. However, Veteran's symptoms approximate a higher disability rating. Specifically, the Veteran's persistent panic attacks, feelings of depression and mood disturbances indicated that his psychiatric disability picture approximates a rating of 70 percent. Given all of the evidence above, and after resolving all doubt in the Veteran's favor, his psychiatric disability had resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

However, the Veteran's signs and symptoms have not resulted in total occupational and social impairment at any time since February 3, 2009. The Board has considered the lay statements, testimony and medical evidence. None of the evidence indicates that the Veteran's disability picture approximated a total disability rating during the appellate period. Specifically, the mental status evaluations show generally normal symptoms, although the March 2013 PTSD DBQ indicated gross impairment in thought processes or communication, persistent delusions or hallucinations, and impaired abstract thinking. However, the Veteran did not demonstrate grossly inappropriate behavior, disorientation to time or place, or an inability to perform the activities of daily living. In addition, the evidence showed that the Veteran was generally dressed and groomed appropriately, was able to maintain basic personal hygiene, and did not experience memory loss for name of close relatives, own occupation or own name. Thus, the frequency, severity, and duration of the PTSD symptoms had not resulted in total occupational and social impairment during the appellate period.

Accordingly, the benefit-of-the-doubt rule applies and the Veteran's PTSD warrants a disability rating of 70 percent, but not higher, since February 3, 2009. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

TDIU

In February 2009, the Veteran applied for TDIU based on his inability to return to work after a work-related accident in February 2008 due to his worsening psychiatric condition. 
 
TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2016). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

Taking into consideration the Board's decision above, the Veteran received compensation for PTSD rated as 70 percent disabling, and tinnitus, rated as 10 percent disabling. The combined rating for these disabilities is 70 and the psychiatric disability is rated above 60 percent. The Veteran meets the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis. Thus, the remaining question to be answered is whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

After affording him the benefit of the doubt, the Veteran's service-connected disabilities prevented him from securing or following gainful employment.

In the February 2009 TDIU application, the Veteran indicated he was a painter. Evidence noted that the Veteran was unable to return to work after his February 2008 work-related fall and hospitalization, and that he formally retired from his 32-year career in 2010. Since then, his private and VA psychiatric evaluations repeatedly noted the Veteran was unemployable and unfit for work conditions due to both service-connected and non-service-connected disorders. 

The Board has considered the August 2012 examiner's opinion that it was the Veteran's cognitive disorder that was more likely the cause of the Veteran's unemployability. However, the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner").

Upon review of all lay and medical evidence, and after affording the Veteran the benefit of the doubt, the Board finds that his service-connected disabilities prevented him from securing or following gainful employment. Specifically, the Board finds the assessments by the Veteran's treating psychiatrists regarding the severity of his psychiatric symptoms are highly probative of his ability to work. Both psychiatrists asserted throughout the appeal time frame that the Veteran's psychiatric symptoms caused avoidance of social activities, isolation from others, and difficulty in adapting to stressful circumstances (including work or work-like settings). The evidence shows that, prior to the work accident and resulting hospitalization, the Veteran had changed his work schedule to the late shift in order to avoid interacting with coworkers, and the Veteran maintained that sleep schedule after he retired because of persistent flashbacks and nightmares. 

Given these reasons, and after resolving all doubt in the Veteran's favor, the Board finds that his service-connected disabilities prevented him from being able to secure or follow gainful employment. Thus, the TDIU claim is granted. 38 U.S.C.A.           § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a disability rating of 70 percent, but not higher, for PTSD since February 3, 2009 is granted.

TDIU since February 3, 2009 is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


